Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed September 28, 2021 has been entered.

Applicant's arguments filed September 28, 2021, have been fully considered but they are not found persuasive.

Claims 1-9, 12-13, 15-21, 24-25, 27-28, 30-31, 33, 35-39 are pending.  Claims 10-11, 14, 22-23, 26, 29, 32, 34 are canceled.  Claims 15-21, 24-25, 27-28, 31, 33, 35-39 are withdrawn.  Claims 1-9, 12-13, 30 are examined.

The Declaration of Federico Maisano under 37 CFR 1.132 filed September 28, 2021 is insufficient to overcome the rejection of claims based upon 35 USC 103 as set forth in the last Office action.
The Declaration arguments are addressed in the 35 USC 103 rejection below.

Claim Objections
Claims 3, 5-7, 9, 13 are objected to because of the following informalities:  claims recite the dependent claim number with parenthesis which appear to be a misspelling.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. (US 2010/0196284) in view of Swaroop et al. (PNAS, 1992) and Eppihimer et al.(US 2003/0166521).
Lindner et al. disclose the recombinant chimeric P-selectin glycoprotein ligand-1 (PSGL-1) fusion protein (paragraph 51).  Lindner disclose the dimerization region for disulfide bond and leucine zipper and hinge region (paragraph 52) which inherently 
Swaroop et al disclose the neural retina-speciifc leucine zipper (AS321 NRL) (page 269).  Swaroop leucine zipper inherently comprise the SEQ ID NO:12.
Eppihimer et al. teach dimer of PGSL-1 fusion protein (paragraph 44).  Eppihimer was recited by Lindner et al. as reference that teach that PGSL-1 fusion and dimers were well known to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill at the time of filing to incorporate the leucine zipper of Swaroop into the Lindner fusion protein.  One of ordinary skill in the art would be motivated to use different leucine zipper to optimize the dimerization of the fusion protein.  One of ordinary skill in the art would find it obvious to combine well known prior art elements using well known techniques to yield predictable results.  The Swaroop  leucine zipper is well known which is replaceable with the dimerization leucine zipper of Lindner.  Eppihimer et al. provide additional teaching that one of ordinary skill in the art would have found the fusion protein technology level of art is very high.

Applicants argue that having two dimerization domains does not result in new fusion protein that performs the same biological function as the original chimeric protein as evidenced by Declaration of Dr. Maisano.  However, the Declaration is evidence of teaching of Riley et al. where the Jun/Fos dimerization and GST assay and not of PSGL-1 dimerization as claimed.  Furthermore, the primary structure of the PSGL-1 was well known including the glycosylation, disulfide bonding and dimerization of the dimer (McEvers, J. Clin. Invest., 1997) which would allow one of ordinary skill in the art to create the fusion protein.

Previous argumnts:

Applicants argue that pending claims recite two dimerization domains thereby vastly increasing the number of combinations that must be traversed by one of ordinary skill.  However, one of ordinary skill in the art are well aware of different domains of PSGL-1 as well as other related proteins and domain swapping and functional modulation was well known in creating chimeric proteins of PSGL-1.  One of ordinary skill in the art was well aware of leucine zipper structure and function in chimeric proteins.  The addition of two domain changes in a well known protein with well known domain parts whose function is well known is well within the skill of one of ordinary skill in the art.  When the domains structure and function in chimeric protein construction is so well known to one of ordinary skill in the art, the selection to optimize the chimeric 
Applicants argue that the considerable elapsed time between the publication of Swaroop in 1992 and the filing date of the instant application supports the lack of direction provided by the cited references and a conclusion that the pending claims are not obvious.  However, the considerable elapsed time provided creation of many chimeric protein with different leucine zipper combinations for dimerization function.  The elapsed time has not affected the obviousness or made novel the leucine zipper domain swapping.
Applicants argue that the functionality of the newly identified leucine zipper domain, much less its function when extricated and placed in combination with sequences from other proteins, is not taught by Swaroop nor any of the other cited references and thus the combination of Swaroop leucine zipper is not predictable.  However, the leucine zipper structure and function in the domains of chimeric protein is well known and even small structural changes of the leucine zipper does not affect the dimerization domain function in the chimeric protein.  The leucine zipper structure in dimerization function in chimeric protein would yield the predictable result of affecting dimerization of the PGSL-1.  Applicants argue the efficient functionality whereas the claims are drawn to product with intended function.
Applicants argue that claim 8 poly-glycine spacer is evidenced in any of the cited references.  However, the claims recite the polyglycine spacer comprise at least a K or C.  As defined the claim, the presence of K or C in the sequence is as defined by the claim comprising the polyglycine spacer because the protein comprises the K and C.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. (US 2010/0196284) in view of Swaroop et al. (PNAS, 1992) as applied to claims 1-6, 8, 30 above, and further in view Humphreys et al. (US 2015/0016179).
Teaching of Lindner et al. in view of Swaroop et al. is discussed above.  The references do not teach the SEQ ID NO:20.
Humpreys et al. disclose SEQ ID NO:215 (page 7) as hinge which is identical to the claimed SEQ ID NO:20.
	It would be obvious to one of ordinary skill in the art at the time of the filing to incorporate the SEQ ID NO:215 of Humphreys et al. as IgG1 hinge domain to the fusion protein of Lindner et al. and Swaroop.  One of ordinary skill in the art would be motivated incorporate the IgG1 hinge domain of Humpreys in order to optimize the flexibility of the chimeric PGSL-1 ligand.  One of ordinary skill in the art would find it obvious to combine well known prior art elements using well known techniques to yield predictable results.  The hinge domain of IgG1 is well known to one of oridinary skill in the art and the replacing the hinge domain to optimize the chimeric protein is a predictable change.
	Applicants argue that SEQ ID NO:20 is not found to be comprised in the human IgG1 in their sequence search.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. (US 2010/0196284) in view of Swaroop et al. (PNAS, 1992) as applied to claims 1-6, 8, 30 above, and further in view of Henderson et al. (US 2010/0143364).

Henderson et al. disclose the SEQ ID NO:39 and 46 which comprise the claimed SEQ ID NO:18 and teach the leader sequence for expression (paragraph 7, 19, Table 14-15).
It would be obvious to one of ordinary skill in the art at the time of the filing to incorporate the SEQ ID NO:18 of Henderson et al. as signal sequence to the fusion protein of Lindner et al. and Swaroop.  One of ordinary skill in the art would be motivated by to use the signal sequence for expression of the protein in cells.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. (US 2010/0196284) in view of Swaroop et al. (PNAS, 1992) as applied to claims 1-8, 30 above, and further in view of Chichili et al. (Protein Science, 2013).
Teaching of Lindner et al. in view of Swaroop et al. is discussed above. The Lindner fusion protein comprises lysine and cysteine thus encompass the spacer. The references do not teach the space of SEQ ID NO:17.  
Chili et al. disclose the sequences of Glycine rich linkers which are flexible which are flexible and can be used with other amino acid residues (page 153-154).
It would be obvious to one of ordinary skill in the art at the time of the filing to incorporate the teaching of using glycine rich linker of Chichili et al. as spacer sequence to the fusion protein of Lindner et al. and Swaroop.  One of ordinary skill in the art would be motivated by to use the spacer sequence for creating a flexible linker for the fusion protein.  The specific sequence would have been obvious to try because the large 
Applicants argue that claim 8 poly-glycine spacer is evidenced in any of the cited references.  However, the claims recite the polyglycine spacer comprise at least a K or C.  As defined the claim, the presence of K or C in the sequence is as defined by the claim comprising the polyglycine spacer because the protein comprises the K and C.

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/MICHAEL D PAK/Primary Examiner, Art Unit 1646